DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 5-15 and 19-27.

Applicants' arguments, filed 08/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the biocompatible polymer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to remove the limitation of a biocompatible polymer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 5, 7-15, 19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Application of Antimicrobial Nanoparticles in Dentistry, Mar. 15, 2019) in view of Pezzotti et al. (Silicon Nitride Bioceramics Induce Chemically Driven Lysis in Porphyromonas gingivalis, Mar. 5, 2016), Suganya et al. (Evaluation and comparison of anti-Candida effect of heat cure polymethylmethacrylate resin enforced with silver nanoparticles and conventional heat cure resins: An in vitro study, Ju. 4, 2014), and Rambo (Treatment of lumbar discitis using silicon nitride spinal spacers: A case series and literature review, Feb. 10, 2018).
Song et al. disclose wherein wearing removable/complete dentures for long term is prone to microbial aggregation, which can lead to denture stomatitis. Polymethyl methacrylate (PMMA) has been the most common utilized biomaterial for removable partial or complete dentures, although it exhibits relatively poor antimicrobial properties (page 5 of 15, last paragraph). Various nanofillers have been incorporated into biomaterials to improve antibacterial activity. The addition of inorganic NPs such as Ag, platinum, Zn/ZnO, Ti/TiO2, and zirconium oxide exerted excellent antibacterial effects (page 6 of 15, first paragraph). 
Song et al. differ from the instant claims insofar as not disclosing incorporating Si3N4 powder into the PMMA. 
However, Pezzotti et al. disclose wherein Si3N4 seems to possess the right or smart chemistry to be of benefit in the treatment of acute or chronic periodontitis. Its ability to disrupt the metabolic activity of Porphyromonas gingivalis (PG), the major bacterium responsible for this disease, may eventually provide to be of value to dental clinicians (page 3032, Conclusions). Si3N4 is available as a powder (page 3025, section 2.1). Si3N4 has a pH-buffering action, which is evident through the gradual conversion of an acidic gel to alkaline values (i.e., pH from ~4.5 to ~8.5) (page 3030, section 3.5). The acidic gel consists of artificial saliva, KCL and agar (page 3026, section 2.4).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Song et al. disclose wherein nanofillers may be incorporated into the PMMA to improve antibacterial activity. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated nanosized Si3N4 powder into the PMMA since it is a known and effective antibacterial agent suitable for the oral cavity as taught by Pezzotti et al. 
The combined teachings of Song et al. and Pezzotti et al. do not disclose wherein Si3N4 is present in a concentration sufficient to reduce or prevent a fungus from growing on the composite.
However, Suganya et al. disclose wherein there is a large body of evidence that Candida is able to adhere to acrylic resin dentures. Candida adheres directly or via a layer of denture plaque to denture base (polymethylmethacrylate-PMMA). The addition of Ag to heat cure polymethylmethacrylate yielded fungicidal effect for the reference strain C. albicans. It is desirable for the denture base resin to have low microbial adhesion (Discussion). 
Rambo discloses wherein a patient with lumbar spine discitis. The offending pathogen was identified as Candida albicans. In addition to antifungal therapy, the patient underwent anterior debridement of the infected disc space with implantation of a silicon nitride spacer. A contrast MRI scan performed 15 months post-operatively showed no evidence of the recurrent infection (page 65, 3. Case history 2). While the effectiveness of Si3N4 against various fungal species is unknown, several recent reports suggest that its antimicrobial behavior may be the result of multivariate mechanisms. One or more of these mechanisms may have played important roles in the clearance of the pathogens in the cited case (page 67, first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a concentration of Si3N4 sufficient to reduce or prevent a fungus from growing on the composite since PMMA dentures are known to be prone to C. albicans adhesion as taught by Suganya et al. and Si3N4 is effective in clearing C. albicans as taught by Rambo. 
	In regards to the amount of Si3N4 recited in instant claims 1, 5 and 19, since Si3N4 is known to be effective in clearing C. albicans, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the antifungal efficacy desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.
	In regards to instant claims 9 and 24 reciting wherein the antifungal composite comprising a thermoplastic polymer and a Si3N4 powder has increased candidacidal efficacy against the fungus as compared to the thermoplastic polymer alone, this would have been obvious since Suganya et al. disclose wherein PMMA alone is prone to C. albicans adhesion and Rambo discloses wherein Si3N4 is effective in clearing C. albicans. 
	In regards to instant claims 10 and 25 reciting wherein the antifungal composite subjects the fungus to nitrosative and osmotic stress, the composition of the prior art comprises substantially the same thermoplastoc polymer and Si3N4 powder as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art subjects fungus to nitrosative and osmotic stress like the claimed invention. 
	In regards to instant claims 11, 12, 26 and 27, Pezzotti et al. disclose wherein Si3N4 has a pH buffering action to pH ~ 8.5. Therefore, it would have been obvious to one of ordinary skill in the art that the antifungal composition comprising Si3N4 creates a pH of about 8.4 in an aqueous environment. 

Response to Arguments
Applicant argues that the references fail to teach or suggest a concentration of 1 vol. % to 30. Vol. % silicon nitride powder.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, since Si3N4 is known to be effective in clearing C. albicans, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the antifungal efficacy desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05. Applicant has not addressed this. Therefore, the rejection is maintained. 

	Applicant argues that the claims are directed to an antifungal composite to reduce or prevent a fungus from growing on the composite. Rambo fails to overcome the deficiencies of Song, Pezzotti, and Suganya. There is no teaching in Rambo that the spacer alone was effective in treating the fungal infection. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Rambo discloses on page 67, first paragraph that one of more mechanisms of Si3N4 may have played important roles in the clearance of the pathogens in the two cited case studies. Rambo discloses in Case history 2, one of the two cited case studies, that the pathogen was Candida albicans. Therefore, since Rambo discloses wherein one or more mechanism of Si3N4 may have played important roles in the clearance of Candida albicans, it would have been obvious to one of ordinary skill in the art to use Si3N4 in treating Candida albicans. As such, Applicant’s argument is unpersuasive. 

2.	Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Application of Antimicrobial Nanoparticles in Dentistry, Mar. 15, 2019) in view of Pezzotti et al. (Silicon Nitride Bioceramics Induce Chemically Driven Lysis in Porphyromonas gingivalis, Mar. 5, 2016), Suganya et al. (Evaluation and comparison of anti-Candida effect of heat cure polymethylmethacrylate resin enforced with silver nanoparticles and conventional heat cure resins: An in vitro study, Ju. 4, 2014), Rambo (Treatment of lumbar discitis using silicon nitride spinal spacers: A case series and literature review, Feb. 10, 2018), and further in view of Ruppert et al. (US 2012/0132104, May 31, 2012).
	The teachings of Song et al., Pezzotti et al., Suganya et al., and Rambo are discussed above. Song et al., Pezzotti et al., Suganya et al., and Rambo do not disclose wherein the Si3N4 is homogenously throughout the thermoplastic polymer.
	However, Ruppert et al. disclose a method to permanently prevent and/or delay the colonization of dental materials by plaque without any adverse effect on the product properties of the dental material (¶ [0009]). One of the core requirements is homogenous distribution of the active substance in the bulk material and on the surface of the material should be ensured, i.e. no uneven distribution just in spots (¶ [0010-0011]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have the Si3N4 homogenously throughout the PMMA since homogenous distribution of active substances is desirable for dental materials as taught by Ruppert et al. 

Response to Arguments
	Applicant argues that Ruppert fails to overcome the deficiencies of Song, Pezzotti, Suganya, and Rambo.
	The Examiner submits that Applicant’s arguments with regards to Song, Pezzotti, Suganya, and Rambo have been addressed above and are unpersuasive. Therefore, the rejection is maintained. 

Conclusion
Claims 1, 5-15 and 19-27 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612